                                                   Presentment date and time: February 24, 2021, at 12:00 p.m.
                                                   Objection deadline: February 24, 2021, at 11:30 a.m.

Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, NY 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Proposed Attorneys for the Debtor
and Debtor in Possessions

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,

                        Debtor.

                      NOTICE OF PRESENTMENT OF ORDER
                 GRANTING MOTION TO REJECT LEASE NUNC PRO
             TUNC TO PETITION DATE AND OPPORTUNITY FOR HEARING

          PLEASE TAKE NOTICE, that upon the motion of the Debtor to reject its Agreement of

Lease with 285 Madison Owner LLC, dated as of May 19, 2014, nunc pro tunc to the petition date

(January 31, 2021) (ECF Dkt. #4), the undersigned will present the attached proposed order to the

Honorable Robert D. Drain, United States Bankruptcy Judge, for signature on February 24, 2021,

at 12:00 p.m.

          PLEASE TAKE FURTHER NOTICE, that unless a written objection to the proposed order

is filed with the Clerk of the Court by February 24, 2021, at 11:30 a.m., there will not be a hearing

and the order may be signed.

          PLEASE TAKE FURTHER NOTICE, that if a written objection is timely filed, the Court

will notify the moving and objecting parties of the date and time of the hearing and the moving

party’s obligation to notify all other parties entitled to receive notice. The moving and objecting
parties are required to attend the hearing, and failure to attend in person or by counsel may result

in relief being granted or denied upon default.

       PLEASE TAKE FURTHER NOTICE, that the ECF docket number to which the filing

relates shall be included in the upper righthand corner of the caption of all objections.


Dated: New York, New York                             AMINI LLC
       February 3, 2021
                                                      /s/ Jeffrey Chubak
                                                      Avery Samet
                                                      Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      asamet@aminillc.com
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor and
                                                      Debtor in Possession
